Case 2:19-cv-05368-AFM Document 24 Filed 07/07/20 Page 1 of 1 Page ID #:1987



 1

 2                                                                               JS-6
 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       GILBERTO F. E., 1                             Case No. 2:19-cv-05368-AFM
11                                  Plaintiff,
                                                       JUDGMENT
12             v.
13       ANDREW SAUL,
14
         Commissioner of Social Security,

15
                                    Defendant.

16            In accordance with the Memorandum Opinion and Order Reversing Decision
17   of Commissioner and Remanding for the Awarding of Benefits filed concurrently
18   herewith,
19            IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20   of Social Security is reversed and the matter is remanded to the Commissioner for
21   the awarding of benefits as set forth in the Memorandum Opinion and Order.
22   DATED: 7/7/2020
23

24
                                                 ____________________________________
                                                      ALEXANDER F. MacKINNON
25                                               UNITED STATES MAGISTRATE JUDGE
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
